Title: From John Adams to Robert Hallowell Gardiner, 16 March 1823
From: Adams, John
To: Gardiner, Robert Hallowell



Sir
Quincy 16 March 1823

I thank you for your favour of the 1 March inst. and the valuable pamphlets inclosed. The inaugural address of Mr. Hale by its ingenuity & ample intelligence is perfectly adapted to the deep utility & novelty of the institution of the Gardiner Lyceum. You will be please to present my thanks to the first principal for his inaugural address, & receive the same for yourself from your very humb Sert 
J A
P S. Present my compliments to Mrs Gardiner & your brother W Tudor if he is still with you.

